Case 14-33773        Doc 30     Filed 12/19/18     Entered 12/19/18 11:05:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-33773
         Joseph E Gumila

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/17/2014.

         2) The plan was confirmed on 11/07/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,000.00.

         10) Amount of unsecured claims discharged without payment: $5,976.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-33773       Doc 30        Filed 12/19/18    Entered 12/19/18 11:05:59                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $21,806.42
        Less amount refunded to debtor                            $261.88

 NET RECEIPTS:                                                                                    $21,544.54


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,042.07
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,042.07

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALL CREDIT LENDERS               Unsecured         620.00          0.00             0.00           0.00       0.00
 AT&T MOBILITY II LLC             Unsecured      1,775.00       1,436.81         1,436.81      1,436.81        0.00
 CERASTES LLC                     Unsecured            NA         510.00           510.00        510.00        0.00
 CERASTES LLC                     Unsecured         350.00        300.00           300.00        300.00        0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured            NA         338.27           338.27        338.27        0.00
 ILLINOIS DEPT OF REVENUE         Unsecured            NA          30.00            30.00          30.00       0.00
 ILLINOIS DEPT OF REVENUE         Priority          280.00        184.30           184.30        184.30        0.00
 PERITUS PORTFOLIO SERVICES       Secured        7,638.00       7,638.00         7,638.00      7,638.00     765.92
 PERITUS PORTFOLIO SERVICES       Unsecured            NA         688.14           688.14        688.14        0.00
 CITIBANK                         Unsecured         976.00           NA               NA            0.00       0.00
 CLEAR CREEK LENDING              Unsecured      1,600.00            NA               NA            0.00       0.00
 ADVANCE AMERICA                  Unsecured         620.00           NA               NA            0.00       0.00
 CURRENCY EXCHANGE                Unsecured         200.00           NA               NA            0.00       0.00
 ELITE REHABILITATION INSTITUTE   Unsecured          30.00           NA               NA            0.00       0.00
 PAYDAY LOAN STORE                Unsecured      2,200.00            NA               NA            0.00       0.00
 UNIFIED RETRIEVAL SOLUTIONS      Unsecured         350.00           NA               NA            0.00       0.00
 TITLE MAX OF ILLINOIS            Secured        3,000.00       3,000.00         3,000.00      3,000.00     202.01
 TITLE MAX OF ILLINOIS            Unsecured            NA         639.53           639.53        639.53        0.00
 US BANK                          Unsecured      1,295.00         276.50           276.50        276.50        0.00
 WELLS FARGO BANK                 Unsecured         493.00        492.99           492.99        492.99        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-33773        Doc 30      Filed 12/19/18     Entered 12/19/18 11:05:59             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,638.00         $10,638.00           $967.93
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,638.00         $10,638.00           $967.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $184.30            $184.30              $0.00
 TOTAL PRIORITY:                                            $184.30            $184.30              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,712.24          $4,712.24              $0.00


 Disbursements:

         Expenses of Administration                             $5,042.07
         Disbursements to Creditors                            $16,502.47

 TOTAL DISBURSEMENTS :                                                                     $21,544.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
